Claimant is a charitable corporation existing under the laws of the State of New York, and as a. beneficiary under the will of Henry IV. Hubbard, deceased, makes claim for the refund of a portion of the amount paid by it as an inheritance tax in the matter of the estate of the decedent. The will of the decedent was probated on May 29, 1913, in the Surrogate’s Court of the County of New York, and State of New lrork, and later on Hovcniber 19, 1913, upon the report of the appraisers appointed by the County Judge of Cook County, Illinois, an order was entered by the said County Judge of Cook County, fixing the value of the estate devised to claimant at $60,723.16. The order further provided that claimant was not entitled to any exemptions that the tax rate was 6% and that the total tax was $3,643.39. Claimant in order to procure the 5% discount as provided by law in cases where tax is paid within six months after the death of decedent, paid the amount assessed against it less 5%, amounting to $3,-461.23. This amount was paid under protest. In August, 1916, an appeal was taken from the order of the County Judge to the County Court, and upon a hearing the County Court modified the tax as assessed by the County Judge, determining the value of the interest passing to claimant at $57,910.66, and the tax thereon at $3,474.64.' Claimant appealed from the order of the County Court to the Supreme Court of Illinois, and upon a hearing in the latter court, it was determined that the value of claimant’s interest was $37,008.22, and that the property transferred to it was taxable at the rate of 5%, amounting to $1,850.41, and that the amount of tax was legally payable on Hovember 19, 1913, the time when claimant made payment of the tax as assessed and fixed by the County Judge was $1,757.89, being the amount of gToss tax assessed, less the 5% discount. From the above it is evident by the erroneous order entered by the County Judge in this matter, claimant was compelled to pay the sum of $1,703.34 in excess of what should have been paid, had the assessment been correct in the first instance. This being the case, claimant is entitled to an award of $1,703.34. We accordingly make an award in favor of the claimant in the sum of one thousand seven hundred three and 34/100 ($1,703.34) dollars.